Citation Nr: 0843168	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1990 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran testified at a Travel Board hearing in February 
2006.  In May 2006, the Board reopened the veteran's claim 
for service connection for a sinus disorder with headaches 
and remanded that issue along with the claim for an initial 
rating in excess of 30 percent for PTSD to the Appeals 
Management Center (AMC) for further development.  In a March 
2008 rating decision, the AMC granted service connection for 
migraine headaches.  In a March 2008 supplemental statement 
of the case, the AMC continued to deny service connection for 
a sinus disorder as well as an initial increased rating in 
excess of 30 percent for PTSD.  

In July 2008 correspondence, the veteran was notified that 
the Judge who conducted the February 2006 hearing was no 
longer employed by the Board and was advised of his right to 
have another Board hearing.  The veteran requested another 
Board hearing and subsequently testified at a November 2008 
video-conference hearing.  

At the November 2008 hearing, the veteran testified that he 
has not worked since 2002 due to service-connected 
disability.  In view of the above, the Board finds that the 
record raises an inferred claim for a TDIU, which is referred 
to the RO for initial adjudication.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. 
West, 12 Vet. App. 413, 421 (1999).

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not suffer from a sinus disorder incurred in 
service.


CONCLUSION OF LAW

Service connection for a sinus disorder is not established.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the RO provided the veteran pre-
adjudication notice by letters  dated in May and October 2006 
and October 2007.  Although the notices provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim for 
service connection for a sinus disorder, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded him a physical examination, 
and obtained a medical opinion.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.


Service Connection

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran essentially complains that he has a sinus 
disorder accompanied by headaches as a result of his period 
of active service.  As noted in the introduction, service 
connection for migraine headaches has been established.  The 
remaining issue on appeal is service connection for a sinus 
disorder which the veteran contends is due to exposure to 
dirt and dust particles while stationed in Somalia. 

The service treatment records are negative for any findings, 
complaints or treatment for any sinus-related problems.

On a September 1994 VA ear, nose and throat (ENT) 
examination, allergic rhinitis and nasal polyps were 
diagnosed.  A paranasal sinus X-ray examination report showed 
clear paranasal sinuses and concluded that there was no 
evidence of sinusitis.

A December 1998 VA operative note showed that the veteran 
underwent a septoplasty, polypectomy, and limited "ESS" 
[endoscopic sinus surgery].  The diagnosis was sinusitis.

A December 2000 VA computed tomography (CT) scan showed 
minimal mucosal thickening left maxillary sinus with 
retention cyst in the posterior wall of the left maxillary 
sinus measuring less than one 1.0 centimeter.  It was noted 
that no previous CT scan was available.  The impression was 
allergic rhinitis.  

In a March 2002 VA outpatient treatment report, the 
assessment was likely sinusitis.  A CT scan of the sinuses 
was ordered.

A December 2002 VA CT scan showed that no significant disease 
in the sinuses were observed. 

A January 2006 decision by the Social Security Administration 
(SSA) found the veteran disabled since September 2002 due to 
anxiety disorders.

In its May 2006 remand, the Board noted that the medical 
record indicated that the veteran had sinusitis; however, 
there was no clear opinion as to whether such a disorder was 
related to service.  Thus, the Board remanded this case for a 
VA examination and opinion.

The veteran underwent a VA examination in November 2006.  
Physical examination revealed that no nasal polyps or 
granulomatous disease were present.  Turbinates were swollen 
with a 75% obstruction of the nasal passages bilaterally.  
There was no tenderness.   

Of record were results from a May 2004 VA CT scan showed that 
except for scattered mucosal thickening circumferentially 
involving the floor of the maxillary sinuses bilaterally, it 
was a normal CT scan of the paranasal sinuses.  There was no 
fluid to suggest acute sinusitis and no nasal polyps were 
seen within the nasal cavity.

Results from a January 2006 VA CT scan (which were compared 
with the May 2004 CT scan) showed limited thick slice 
acquisition, but an otherwise stable and unremarkable CT scan 
of the paranasal sinuses showing some scattered foci of 
mucosal thickening within the dependent bimaxillary sinuses.  

In a December 2006 addendum, the VA examiner reported that 
based on the CT scan reports in 2004 and 2006 which showed 
mild mucosal thickening of the floor of the maxillary 
sinuses, there was evidence of only very mild chronic sinus 
condition.  The examiner stated that this would not be 
expected to cause headaches or any other major problem and 
that these findings would be seen in hay fever problems which 
are long standing.

In a November 2007 addendum, the VA examiner concluded that 
the veteran did not have a current sinus disorder (sinusitis) 
and that a review of his service treatment records did not 
show a sinus disorder or sinusitis during his military 
service.  The examiner referenced pertinent service treatment 
records and post-service medical records in support of his 
rationale.

Based on a thorough review of the medical evidence, the Board 
finds that the weight of the competent and probative evidence 
of record is against a finding that the veteran suffers from 
a sinus disorder.  Although VA treatment records give an 
initial assessment of sinusitis, the overwhelming evidence 
based on diagnostic studies is that a sinus disorder does not 
exist.  The November 2007 VA examiner after reviewing the 
veteran's records and thoroughly assessing his history 
concluded that veteran did not suffer from a sinus disorder.  

In the absence of a diagnosed sinus disorder, service 
connection may not be granted for that condition.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Because there is no 
competent evidence linking a current sinus disorder to 
service, the preponderance of the evidence is against the 
claim, and it is denied.

The Board has also considered the veteran's hearing testimony 
that he suffers from a sinus disorder.  Nevertheless, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992). 

As the preponderance of the evidence is against the claim of 
service connection for a sinus disorder, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Service connection for a sinus disorder is denied.


REMAND

At the November 2008 video-conference hearing, the veteran 
testified that his PTSD symptomatology had worsened.  The 
record reflects that the veteran last underwent a VA 
psychiatric examination in August 2005. 

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); 38 C.F.R. § 3.327(a) (2008).  An 
examination which was adequate for purposes of determination 
of the claim by the agency of original jurisdiction will 
ordinarily be adequate for purposes of the Board's 
determination, except to the extent that the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the examination.  VAOPGCPREC 11-
95.

The veteran's assertion that the current rating does not 
accurately measure the present severity of his disability, 
coupled with the fact that the examination was conducted 
three years ago, warrants another VA examination.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of his service-connected 
PTSD.  The examiner is requested to review 
all pertinent records associated with the 
claims file.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.  Thereafter, the veteran's claim of 
entitlement to a higher initial rating for 
service-connected PTSD should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


